Citation Nr: 1018746	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of cold injuries to the bilateral lower 
extremities.

2.  Entitlement to service connection for restless leg 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.  He was awarded the Combat Infantryman Badge 
for combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
restless leg syndrome.

In April 2009, this case was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, in filing a claim for service connection for 
restless leg syndrome, raised a claim to reopen his 
previously denied claim of entitlement to service connection 
for the residuals of cold injuries to the bilateral lower 
extremities.  Because the Veteran's pending claim for service 
connection for restless leg syndrome is inextricably 
intertwined with the application to reopen the previously 
denied claim, the Board assumed jurisdiction of the claim to 
reopen.  In April 2009, both claims were remanded for 
additional development.

Due to inadequacies in the development post-dating the April 
2009 remand, the claim to reopen and the claim of entitlement 
to service connection for restless leg syndrome are addressed 
in the REMAND portion of the decision below and are again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

In April 2009 the Board remanded the claims for the purpose 
of obtaining an opinion addressing whether the Veteran's 
peripheral neuropathy, to which his restless leg syndrome had 
been attributed, was related to his presumed exposure to cold 
in service.  

In an October 2009 opinion, the examiner noted that the 
Veteran had initially been diagnosed with sensory peripheral 
neuropathy, attributed to Vitamin B12 deficiency, in 2006.  
Other pertinent evidence included in-service treatment for 
frostbite and his report on VA examination in May 2008 that 
his symptoms had been present for 2 to 3 years.  Based upon 
this combined evidence, the examiner opined that the 
Veteran's peripheral neuropathy was not caused by or a result 
of the frostbite for which he had been treated in service.  
The examiner cited the treatment records, VA records, and the 
timing of the onset of his symptoms with his diagnosis of B12 
deficiency as the rationale for the opinion.

In a February 2010 addendum to the October 2009 opinion, the 
examiner additionally opined that the Veteran's restless leg 
syndrome was not secondary to his in-service frostbite.  The 
examiner noted that the Veteran's claims file indicated that 
the Veteran had begun having symptoms of restless leg 
syndrome in 2006 and was treated for it at that time.  This 
was not consistent with restless leg syndrome as a symptom of 
frostbite injury, but as a secondary symptom of his 
peripheral neuropathy due to B12 deficiency, originally 
diagnosed in 2006.

The Board finds both opinions to be inadequate, necessitating 
a remand for an additional opinion.

In determining that the Veteran's peripheral neuropathy and 
restless leg syndrome were unrelated to the frostbite for 
which he was treated in service, the examiner relied upon an 
inaccurate understanding of the evidence of record.  
Specifically, on VA examination in May 2008, the Veteran did 
not state that his symptoms had been present for only 2 to 3 
years, as reported by the examiner, but rather that his 
symptoms had been present for many years, having worsened in 
the last 2 to 3 years.  

Additionally, the examiner appears to have disregarded other 
evidence of record indicating that the Veteran's symptoms 
were longstanding, as opposed to originally manifesting in 
approximately 2006.  

A review of the record demonstrates that in January 1948, the 
Veteran was diagnosed with poor circulation in his lower 
extremities secondary to cold injuries.  On VA examination in 
April 1948, the Veteran complained that since sustaining cold 
injuries in service, his legs tired out easily, and that when 
the weather changed, his legs ached.  He also reported that 
he felt as though he was unable to keep his legs in one 
position and that his legs felt like they wanted to go to 
sleep.  His feet, however, did not bother him very much, and 
he denied experiencing any swelling.  Physical examination of 
the lower extremities revealed no abnormalities related to 
cold injuries.

Although his original claim for service connection for the 
residuals of cold injuries was denied in an April 1948 rating 
decision, the Veteran continued to complain of symptoms he 
felt were related to the frostbite he incurred in service, as 
evidenced by the October 1948, December 1948, and May 1980 
decisions declining to reopen his previously denied claim.

In a March 1995 statement, the Veteran stated that since 
incurring frostbite in service, he had experienced pain in 
his feet and legs, but he had been told there was nothing 
that could be done about it.  He stated that he had been 
taking over-the-counter pain medication for his symptoms, and 
that recently he had been going to the VA outpatient clinic 
in Chattanooga, Tennessee, where he had been prescribed 
support hose.

In his March 2006 application to reopen his claim, the 
Veteran stated that he was still experiencing pain and 
burning in both legs.  After walking short distances, he 
experienced excruciating pain and weakness.  He stated that 
he seemed to have restless leg syndrome, as he had to keep 
moving his legs, even at night.

In his April 2007 substantive appeal, Veteran disagreed with 
the RO's characterization of his having waited 61 years to 
file his claim for service connection for restless leg 
syndrome.  He argued that he had been fighting VA for 61 
years related to the same disability.  He explained that 
since sustaining cold injuries in service, his condition had 
only worsened over the years.  He described experiencing 
extreme pain and difficulty walking.

Given that the examiner heavily relied upon the onset of 
symptoms as coinciding with the initial diagnosis of Vitamin 
B12 deficiency-related peripheral neuropathy in determining 
that the peripheral neuropathy and restless leg syndrome were 
unrelated to cold injuries sustained in service, and that 
such information was inaccurate, the Board concludes that the 
opinion was not based upon a factually accurate premise, 
rendering the opinion inadequate.  

Because a determination as to whether the Veteran's restless 
leg syndrome is related to his period of active service may 
not be made until an adequate opinion regarding whether he 
has current residuals of cold weather injuries sustained in 
service is obtained, the Board concludes that there is no 
alternative but to again remand the issues.

Lastly, as the record reflects that the Veteran was receiving 
VA treatment for his complaints at the VA outpatient clinic 
in Chattanooga, Tennessee, in 1995, and those records are not 
currently in the claims file, an attempt to obtain them must 
be made.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file records from the VA 
outpatient clinic in Chattanooga, 
Tennessee, dated from 1995 to May 2006.  
If these records are no longer on file, 
a request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Forward the Veteran's claims file 
for review by a neurologist for the 
purpose of obtaining an opinion as to 
whether the Veteran currently has 
residuals of cold injuries sustained in 
service, including peripheral 
neuropathy.  No further examination of 
the Veteran is necessary unless the 
examiner determines otherwise.  The 
report of examination must reflect that 
the claims file was reviewed.  The 
examiner should provide opinions 
addressing the following, taking into 
consideration the Veteran's combat 
status, i.e., he is presumed to have 
suffered cold injuries because such 
injuries are consistent with the 
nature, conditions and hardships of his 
combat service:

a.  Does the Veteran have any current 
diagnoses consistent with his 
presumed history of cold injuries to 
the lower extremities, including, but 
not limited to peripheral neuropathy?  
If so, is it at least as likely as 
not (50 percent probability or 
greater) that any such disability is 
etiologically related to the 
Veteran's exposure to cold weather 
while in combat?

b.  Is it at least as likely as not 
that the Veteran's restless leg 
syndrome is etiologically related to 
any disability that has been 
determined to as likely as not be 
etiologically related to the 
Veteran's exposure to cold weather 
while in combat?

In rendering these opinions, the 
examiner should consider the Veteran's 
statements regarding the incurrence of 
the disabilities, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in- service injury 
and instead relied on the absence of 
evidence in the service treatment 
records to provide a negative opinion). 

The rationale for the opinions, with 
citation to relevant medical findings, 
must be provided in a legible report.

3.  Then, adjudicate the application to 
reopen the previously denied claim of 
entitlement to service connection for 
the residuals of cold injuries to the 
lower extremities, and the claim of 
entitlement to service connection for 
restless leg syndrome.  In doing so, 
the RO must specifically consider 
38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.304(d) (2009).  If any 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



